Citation Nr: 0621166	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk


INTRODUCTION

The veteran had active service from April 1986 to April 1988 
and was a member of the New Jersey Army National Guard from 
April 1988 to September 1994. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  The 
veteran perfected his appeal as to the issue of service 
connection for PTSD.

In his June 2003 application for compensation and pension, 
the veteran raised the issue of service connection for a 
bipolar disorder.  The veteran also has submitted a claim for 
nonservice-connected VA pension benefits.  The RO has 
addressed the issue of the veteran's eligibility for VA 
nonservice-connected pension benefits in letters to the 
veteran dated in February 2004 and July 2004; however, the 
issue of service connection for bipolar disorder has not been 
addressed.  The Board refers that issue to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West Supp. 2005); 
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The July 2003 letter told 
the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board also notes that the RO sent a letter to the veteran 
in April 2005 addressing the appropriate rating and effective 
date that would be assigned should service connection be 
established.  Although the RO did not readjudicate the 
veteran's claim subsequent to the date of the notice, since 
the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, the 
Board finds that any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and that no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2005).  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b).  When an appellant is found to have 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304.

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA ADJUDICATION 
MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and 
former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  
In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information, as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
In this case, the veteran was sent letters in July 2003, 
requesting additional information in support of his claim.  
However, the veteran has only furnished his own statements. 

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Where the question requires medical expertise, medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, and his statements regarding 
causation are not competent.  Espiritu, 2 Vet. App at 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran asserts that he was sexually assaulted while on 
active duty in Nuremburg, Germany in 1986.  He asserts that 
after the assault, his behavior changed, his performance 
declined to the extent where he was given an Article 15 for 
disregard of military authority, he became depressed, and he 
began to abuse alcohol, over-the-counter medications, and 
illegal substances.    

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of mental health problems.  

Post-service, since 1997, the record indicates that the 
veteran served three years for aggravated criminal assault 
and endangering the welfare of a child and then transferred 
to another facility under confinement for further 
stabilization.  Associated hospital treatment records reflect 
diagnoses of major depressive disorder and pedophilia.

In both January and February 2004, the veteran was scheduled 
for VA examinations to determine if he had PTSD.  The veteran 
failed to report to both appointments later indicating that 
his social worker failed to arrange transportation to the VA.  
However, for reasons set forth below, the Board finds that 
such an examination is not warranted in this case as the 
evidence of record does not contain currently diagnosed PTSD 
or objective evidence of persistent or recurrent symptoms of 
PTSD nor evidence that the veteran has PTSD or symptoms of 
PTSD that may be associated with the claimed stressor in this 
case.  In May 2006, the veteran was scheduled for a Travel 
Board hearing.  Again, he failed to appear.  

In support of his claim, the veteran proffers only his own 
statements that he suffers from such symptoms as flashbacks, 
feelings of fear, emotional instability, impaired 
concentration, anxiety, nightmares, and profound anger, 
resulting from being raped by another soldier in 1986.  Since 
the veteran is a lay person, he does not have the medical 
expertise to diagnose PTSD.  See Espiritu.  

Despite the veteran's contentions that he has PTSD, the 
record is devoid of any compelling evidence to that fact.  
The diagnoses provided by the evaluators at the psychiatric 
hospital, including a diagnosis by a clinical psychiatrist in 
October 2003, constitute credible, competent, and probative 
evidence because they were rendered by medical professionals.  
The veteran's lay statements are not competent evidence as he 
lacks medical expertise.  Thus, the medical examiners' 
opinions are the most probative evidence of record.  The most 
probative competent evidence establishes that the veteran 
does not currently have a diagnosis of PTSD which conforms to 
38 C.F.R. § 4.125(a).  Rather, not one of the several 
examiners that examined the veteran rendered a diagnosis of 
PTSD.  Further, the veteran has not submitted and the record 
does not reflect evidence corroborating the alleged sexual 
assault, and the veteran has not submitted any evidence 
establishing that he has PTSD.  Absent a current diagnosis, 
service connection is not warranted.  See Rabideau.  

As the evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


